DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 9 and 10-20 are objected to because of the following informalities:
As per claim 5, please spell out  “GPS”.
Claim 9, line 2, “can” is not a positive limitation  and therefore should be deleted. 
Claim 10, line 2, please spell out “RF”.
 	Claim 11 depends on itself. It appears that the dependency was intended to be “10” as oppose to “11”. For examination purpose, the dependency will be treated as “10” as oppose to “11”. Applicant is required to make the necessary amendment in response to this office action. 
 As per claim 14, please spell out “GPS”.
 As per claim 16, line 3, please spell out “RF”. 
Claim 20, line 5, please spell out “GPS”.
Any claim whose base claim is objected is likewise objected.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11   recites the limitation "the system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16   recites the limitation "the drone" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
 As per claim 17, see claim 11.
 Any claim whose base claim is rejected is likewise rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-4, 7, 8, 10-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borgstrom et al  GB 2546438 A.
As per claim 1, Borgstrom et al discloses a  system  and method for detecting presence of a drone, the system comprising: a radio-frequency (RF) receiver configured to receive an RF signal(note at least fig. 8, 854 and fig. 10); a processor 857; and a computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor (note at least [0189] note  to: receive a set of samples from the RF receiver for a time interval, the set of samples comprising samples of the RF signal (note at least fig. 5A, fig. 5B and fig. 10 (first box)) ; provide (obtain) predetermined data of expected communication protocols used between the drone and a controller note fig. 10 (database box); determine whether the RF signal corresponds to one of the expected communication protocols by comparing the samples of the RF signal to the predetermined data (note fig. 10, “detection of protocols” and at least para. [0085]); if the RF signal corresponds to one of the expected communication protocols,  detect “decode” the RF signal (see at least para. [0085], last few lines) ; and extract a unique identifier of the drone based at least partially on the detected (decoded) RF signal (see at least para. [0086], first few lines).
As per claim 2, the processor is configured to determine if the drown is authorized (friend) or unauthorized (foe) and alerts a user of the system (see at least paras. 0086], [0122] and [0162].
As per claim 3, the identifier is a model  (serial) number (see at least para. [0086], first two lines).
As per claim 4, the identifier or model number relates to one or more of a received energy level of the RF signal (see at least fig. 5A and fig. 5B).
As per claim 7, the system as a plurality of nodes 110, each includes  the radio frequency receiver  and computer readable memory (see at least  fig. 2 and fig. 3, para [0036]).
As per claim 8, as shown in fig. 2, the nodes 110 are centralized and they send intermediate results to a centralized “processing system”120 (processor)  to determine the detections results and the “processing system  120 is disposed within the system.
	As per claim 10, see claim 1.
	As per claim 11, see claim 2.
As per claim 12, see claim 3.
As per claim 13, see claim 4.
	As per claim 16, see claim 1.
 As per claim 17, see claim 2.
As per claim 18, see claim 3.
	As per claim 19, see claim 4.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borgstrom et al  GB 2546438 A in view of Cho et al KR 20180054007 A.
As per claim 5, Borgstrom et al teaches every feature of the invention specified in the claim but fails to teach a logging activity  that include flight data in the form of GPS coordinates or  video feed.  Cho et al teaches a logging activity  that include flight data in the form of GPS signal (coordinates) (see translated text that recites “The flight data includes at least one of a weight of the drones, a travel distance of a drone, a travel direction, a travel speed, a number of revolutions per second of each wing when moving, a GPS signal, a video signal through a camera, a line speed measured by an accelerometer, The measured angular velocity, and the information about the attitude measured using the magnetometer through the magnetometer” ). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Borgstrom et al  in order to locate the drone with ease should an action needed to be taken.
 As per claim 6, as per claim 1, Borgstrom et al teaches every feature of the invention specified in the claim but fails to teach a logging activity  that include flight data in the form of the weight of the drone.  Cho et al teaches a logging activity  that includes weight of the drone (see translated text that recites “The flight data includes at least one of a weight of the drones, a travel distance of a drone, a travel direction, a travel speed, a number of revolutions per second of each wing when moving, a GPS signal, a video signal through a camera, a line speed measured by an accelerometer, The measured angular velocity, and the information about the attitude measured using the magnetometer through the magnetometer”). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Borgstrom et al in order to allow a remote operator with the ability to take action to control the drone should it become necessary.
As per claim 14, see claim 5.
As per claim 15, see claim 6. 
As per claim 20, see rejections of both claims 5 and 6.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633